Citation Nr: 1812774	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for status post ventral hernia repair times two.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the RO in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that VA failed to properly address a ventral hernia found on a VA computed tomography (CT) scan in October 2010, and as a result, the Veteran suffered an additional disability of status post ventral hernia surgery, twice.  The AOJ obtained a VA medical opinion with respect to whether the VA was at fault for any additional disability demonstrated by the hernia repairs, in December 2012; however, the Board finds that the opinion is inadequate and an addendum is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.). 

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a). 

The Veteran asserts that a ventral hernia which was noted on an October 2010 VA CT scan should have alerted VA medical professionals to take action to repair the hernia.  Further, he asserts that if VA had taken the appropriate action, the hernia would not have escalated to the point where it twisted, caused a bowel obstruction, and required emergency surgery at a private hospital. 

Regarding the action or inaction taken by VA, the Board notes the following relevant VA treatment.  A November 2010 VA treatment record noted the Veteran's report of a history of ventral hernia and that he was concerned about the same.  The VA clinician indicated that the plan would be to get the Veteran in sooner than his usual six months follow-up in case he needed referral to general surgery.  There was no indication that the Veteran was instructed to make an appointment with general surgery at that time.  

The Veteran was next treated by VA in April 2011 and reported that he wanted his large abdominal hernia looked at.  The VA physician's assistant noted the Veteran's report that he had a hernia repair seven years earlier but that the hernia had returned.  The Veteran reported that the hernia was noticeable but was not bothering him.  The VA physician's assistant offered the Veteran a surgical referral for the abdominal wall hernia and noted that the Veteran decided to wait as the hernia was not bothering him.  There is no indication that the VA physician's assistant was concerned about the Veteran's decision to wait or other indication that the surgical referral was urgent or that the hernia necessitated immediate action.  There is also no indication that the Veteran was warned as to adverse outcomes if he chose to wait.  

The Veteran sought treatment again at a VA facility in July 2011 and mentioned his concern about the hernia to the registered nurse.  However, no acute complaints were recorded with respect to the meeting with the physician's assistant on the same day.  The assessment and plan portion of the physician's assistant note indicated that a "patient consult for binder" was placed for the abdominal hernia.  It is unclear whether the consult was a surgical consult, when the consult was to occur, or whether the Veteran was instructed to make an appointment for a surgical consult.  This July 2011 treatment was the last VA treatment prior to the emergency hernia surgery at the private hospital in September 2011. 

The December 2012 VA opinion failed to properly address the question at issue as well as the facts of this case.  In this regard, the VA examiner incorrectly assumed that VA performed the hernia surgeries in September 2011 and analyzed whether the VA was negligent in its performance of the surgery.  The examiner did not address any of the VA treatment leading up to the emergency hernia surgery.  Likewise, the examiner did not address the Veteran's assertion that VA medical personnel should have advised him of the urgency of the hernia repair when the hernia was first noted on CT scan in October 2010.  

The Board notes that the December 2012 VA examiner emphasized the Veteran's action taken at the time that he sought treatment in September 2011 as the basis for why VA was not at fault for the hernia requiring emergency surgery.  As the Veteran repeatedly explained that the surgery was performed at a private hospital, and not by VA, such analysis fails to address the Veteran's claim.  (As an aside, a December 2011 VA social worker record indicates that the Veteran filed a medical reimbursement claim for the private treatment.)  

For all of these reasons, a remand is required to obtain a VA addendum opinion.  

Finally, the Board observes that while VA treatment records for the pertinent period were obtained, the October 2010 CT scan report was not included in the records.  In this regard, VA treatment records dated in early October 2010 note a plan to obtain a CT scan to determine the cause of microscopic hematuria.  Then, November 2010 VA treatment records indicate that the CT scan occurred.  However, the actual CT scan report is not in the record.  On remand, the report must be obtained as it is essential to the basis of the Veteran's claim.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding October 2010 VA CT scan. 

2.  After completion of item #1, obtain an addendum opinion on the matter of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for status post ventral hernia repair times two.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner is asked to address the following: 

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred additional disability (such as the ventral hernia repair(s)) as the result of VA's inaction after obtaining a CT scan in October 2010?

In providing the requested opinion, the examiner must consider and address the October 2010, April 2011, and July 2011 VA treatment records which indicate that the Veteran expressed concern about his ventral hernia but VA clinicians did not appear to advise that immediate action, or plan for action, be taken to repair the hernia.  Also, consider and address the April 2011 VA treatment record which indicated the VA clinician's willingness to refer the Veteran for a surgical consult but did not advise the Veteran of any adverse action that may occur as a result of waiting for such consult.  It is noted that the Veteran is not a medical professional and is not competent to know the appropriate course of action or timeline for hernia repair, or the consequences of waiting to have hernia repair.   

(b) If the examiner determines that it is at least as likely as not that the VA's action or inaction was the proximate cause of the hernia surgery(ies) in September 2011 (or other additional disability), is it at least as likely as not (i.e., a 50 percent or greater probability) that the action or inaction demonstrated (i) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (ii) the additional disability was an event not reasonably foreseeable?  

In providing the requested opinion, the examiner must consider and address the Veteran's assertion that had VA taken immediate action to repair the ventral hernia after observing it on the October 2010 CT scan, or warned him of the danger of not repairing the hernia right away, the hernia would not have twisted, caused a bowel obstruction, and resulted in an emergency situation requiring him to seek private treatment which included complications with the first private surgery and a second surgery less than one week later.   

Complete rationale for the conclusions reached must be provided.

3.  If the claim remains denied, issue a supplemental statement of the case and allow the Veteran and his representative the appropriate period for response.  Then, return the appeal to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




